IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00110-CV

             IN THE INTEREST OF A.T. AND J.T., CHILDREN



                           From the 74th District Court
                            McLennan County, Texas
                           Trial Court No. 2016-1753-3


                          MEMORANDUM OPINION

      Appellant has filed a “Motion to Dismiss Appeal.” See TEX. R. APP. P. 42.1(a)(1).

Dismissal of this appeal would not prevent a party from seeking relief to which it would

otherwise be entitled. Accordingly, the motion is granted, and the appeal is dismissed.




                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed April 18, 2018
[CV06]